COURT OF APPEALS OF VIRGINIA

Present: Judges Humphreys, Agee and Kelsey
Argued at Salem, Virginia

ROBERT BRUCE BROWN, II
                                             MEMORANDUM OPINION * BY
v.   Record No. 0542-02-3                    JUDGE D. ARTHUR KELSEY
                                                JANUARY 21, 2003
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                      Richard C. Pattisall, Judge

             Gillian Deegan for appellant.

             Donald E. Jeffrey, III, Assistant Attorney
             General (Jerry W. Kilgore, Attorney General;
             Leah A. Darron, Assistant Attorney General,
             on brief), for appellee.


     Robert Bruce Brown challenges his conviction for grand

larceny (stealing a power trim saw) in violation of Code

§ 18.2-95.    Brown claims that the Commonwealth failed to present

sufficient evidence of his guilt beyond a reasonable doubt.

Finding the evidence sufficient, we affirm the trial court.

                                 I.

     On appeal, we review the evidence "'in the light most

favorable to the Commonwealth'" and grant it the benefit of any

reasonable inferences.     Ward v. Commonwealth, 264 Va. 648, 654,




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
570 S.E.2d 827, 831 (2002) (quoting Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975)).

That principle requires us to "'discard the evidence of the

accused'" which conflicts, either directly or inferentially,

with the Commonwealth's evidence.        Wactor v. Commonwealth, 38

Va. App. 375, 380, 564 S.E.2d 160, 162 (2002) (quoting Watkins

v. Commonwealth, 26 Va. App. 335, 348, 494 S.E.2d 859, 866

(1998)).

        In early March 2000, building contractor Danny Tester was

building and "trimming" a house in Roanoke County.       At the end

of each workday, Tester stored his tools, including a large

Delta trim saw, "in the laundry room in the house."       He had

purchased the saw about a year earlier for $700.       On March 6, as

he usually did, Tester left all his tools at the house when he

finished working for the day.    When he returned to the house the

following morning, his Delta saw and several other tools were

gone.

        Seven days later, Brown visited the Vinton Pawn Shop.

Claiming that "he was running low on material for another job,"

Brown asked the shop's manager, Tommy Mullins, whether Brown

could "pawn" a saw and "borrow $200."       Mullins looked at Brown's

identification, took a picture of Brown, and purchased the saw

for $200.    The saw was a Delta "big trim saw."




                                 - 2 -
     Tester's trim saw was very uncommon in the Roanoke area.

Although he had owned two such trim saws in his career, Tester

purchased each by special order through Marco, a local store.

When he went to order a replacement saw from Marco after it was

stolen, however, he learned that the manufacturer did not "make

that saw anymore."    Needing a replacement saw quickly, Tester

decided to "look around" and see if he could "find one in a pawn

shop."

     One week after Brown sold the saw, Tester entered the

Vinton Pawn Shop.    After describing his missing saw to Mullins,

Tester asked whether the shop ever sold similar saws.   Recalling

that he had received a trim saw a week earlier, Mullins asked

Tester what the saw "looked like" and whether it had "any

distinct markings."   Tester described the saw as one equipped

with "a Craftsman blade" and "fairly new" without "a lot of

scratches."   Tester also stated that the top of the saw had "a

little bit of construction glue on it."   The two men then walked

to the back of the store and examined the saw that Mullins had

recently purchased from Brown.    The saw precisely matched

Tester's description.   Upon viewing the saw, both Mullins and

Tester "agreed that it was [Tester's] saw."

     At trial, Brown, also a contractor, claimed that he

purchased the saw from "a gentleman" at Happy's Flea Market.

The gentleman, Brown claimed, was selling "tools and all sorts



                                 - 3 -
of different stuff," including the large Delta trim saw.     Brown

claimed that he and his brother purchased the saw for $150.

Brown testified that he obtained no receipt or other proof of

the sale, and he mentioned that, due to the passage of time and

his interactions with numerous people at Happy's, he would be

unable to identify the man who sold him the saw.    During

cross-examination, Brown conceded he could not recall what

specific construction jobs he was "working at the time [he]

pawned the saw."   Brown also admitted, for impeachment purposes,

that he had an extensive criminal background:    four misdemeanor

larceny convictions and ten felony convictions.

     After the close of the evidence, Brown renewed his motion

to strike, arguing that the prosecution failed to prove that the

saw Brown sold to Vinton Pawn Shop was Tester's saw.    The trial

court denied the motion and sentenced Brown to five years in

prison for grand larceny.   The court then suspended two years

and eight months of the sentence.

                                II.

     Due process requires the prosecution to prove the

defendant's guilt "beyond a reasonable doubt."     Fiore v. White,

531 U.S. 225, 228-29 (2001).   This essential safeguard of

liberty, as stringent as it is, does not ignore the axiom that

"'[e]vidence is seldom sufficient to establish any fact as

demonstrated and beyond all doubt.'"   Harris v. Commonwealth,



                               - 4 -
206 Va. 882, 887, 147 S.E.2d 88, 92 (1966) (quoting Toler v.

Commonwealth, 188 Va. 774, 780, 51 S.E.2d 210, 213 (1949)).

Even so, mere suspicion of wrongdoing coupled with a bare

probability of guilt can never suffice.

     When faced with a challenge to the sufficiency of the

evidence, we "presume the judgment of the trial court to be

correct" and reverse only if the trial court's decision is

"plainly wrong or without evidence to support it."     Davis v.

Commonwealth, 39 Va. App. 96, 99, 570 S.E.2d 875, 876-77 (2002)

(citations omitted); see also McGee v. Commonwealth, 25 Va. App.

193, 197-98, 487 S.E.2d 259, 261 (1997) (en banc).    Under that

standard, we cannot "substitute our judgment for that of the

trier of fact, even were our opinion to differ."     Wactor v.

Commonwealth, 38 Va. App. 375, 380, 564 S.E.2d 160, 162 (2002)

(citation omitted); see also Harris v. Commonwealth, 38 Va. App.

680, 691, 568 S.E.2d 385, 390 (2002).   In other words, a

reviewing court does not

          ask itself whether it believes that the
          evidence at the trial established guilt
          beyond a reasonable doubt. Instead, the
          relevant question is whether, after viewing
          the evidence in the light most favorable to
          the prosecution, any rational trier of fact
          could have found the essential elements of
          the crime beyond a reasonable doubt.




                              - 5 -
Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in

original and citation omitted).1   "This familiar standard gives

full play to the responsibility of the trier of fact fairly to

resolve conflicts in the testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts."

Id.

      In circumstantial evidence cases, the reasonable doubt

standard requires proof "sufficiently convincing to exclude

every reasonable hypothesis except that of guilt."    Coleman v.

Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864, 876 (1983).      This

construct has two important subsidiary rules.    First, only a

hypothesis of innocence flowing "from the evidence, not those

that spring from the imagination of the defendant" must be

considered.   Stevens v. Commonwealth, 38 Va. App. 528, 535, 567

S.E.2d 537, 540 (2002) (citation omitted).    Second, whether an

"alternative hypothesis of innocence is reasonable is a question

of fact and, therefore, is binding on appeal unless plainly




      1
       When a jury decides the case, "we review the jury's
decision to see if reasonable jurors could have made the choices
that the jury did make. We let the decision stand unless we
conclude no rational juror could have reached that decision."
Pease v. Commonwealth, 39 Va. App. 342, 355, 573 S.E.2d 272, ___
(2002) (en banc). The same standard applies when a trial judge
sits as the fact finder. "If reasonable jurists could disagree
about the probative force of the facts, we have no authority to
substitute our views for those of the trial judge." Campbell v.
Commonwealth, 39 Va. App. 180, 186, 571 S.E.2d 906, 909 (2002).


                               - 6 -
wrong."     Id.; Harris, 38 Va. App. at 691, 568 S.E.2d at 391;

Archer v. Commonwealth, 26 Va. App. 1, 12-13, 492 S.E.2d 826,

832 (1997).    In other words, only when a fact finder

"arbitrarily" ignores the reasonableness of the innocence

hypothesis should the decision be overturned on appeal.

Stevens, 38 Va. App. at 535, 567 S.E.2d at 540 (citation

omitted).

                               III.

     An individual commits larceny by wrongfully taking the

property of another "without his permission and with the intent

to permanently deprive the owner of that property."      Stanley v.

Webber, 260 Va. 90, 96, 531 S.E.2d 311, 315 (2000); Welch v.

Commonwealth, 15 Va. App. 518, 521-22, 425 S.E.2d 101, 104

(1992) (citations omitted).    Grand larceny involves the theft of

property with a value exceeding $200.    Code § 18.2-95; Tarpley

v. Commonwealth, 261 Va. 251, 256, 542 S.E.2d 761, 763-64

(2001).   To convict an individual of larceny, the Commonwealth

must prove that the suspect intended to steal the property when

he took possession of it.     Tarpley, 261 Va. at 256, 542 S.E.2d

at 763-64.    The intent to steal can be inferred by "the actions

of the defendant and any statements made by him."     Id. at 256,

542 S.E.2d at 764.

     Upon establishing that a larceny has occurred, "the

unexplained possession of recently stolen goods permits an



                                 - 7 -
inference of larceny by the possessor."     Winston v.

Commonwealth, 26 Va. App. 746, 757, 497 S.E.2d 141, 147 (1998)

(citation omitted).   This inference "throws upon the accused the

burden of accounting for that possession," Hope v. Commonwealth,

10 Va. App. 381, 385, 392 S.E.2d 830, 833 (1990) (en banc)

(citations and internal quotations omitted), and provides prima

facie evidence that the possessor committed the larceny.     Id.

     To raise this inference, the Commonwealth must show that

the goods in question match the "general description" of the

recently stolen items.   See Wright v. Commonwealth, 2 Va. App.

743, 747, 348 S.E.2d 9, 12 (1986).     "When an accused is found in

possession of goods of a type recently stolen, strict proof of

identity of the goods is not required."     Henderson v.

Commonwealth, 215 Va. 811, 812-13, 213 S.E.2d 782, 783 (1975);

see also Bunch v. Commonwealth, 225 Va. 423, 437, 304 S.E.2d

271, 279 (1983) ("strict proof of identity" not required).    In

other words, it is

          "not necessary that the identity of stolen
          property should be invariably established by
          positive evidence. In many such cases
          identification is impracticable, and yet the
          circumstances may render it impossible to
          doubt the identity of the property, or to
          account for the possession of it by the
          accused upon any reasonable hypothesis
          consistent with his innocence."

Reese v. Commonwealth, 219 Va. 671, 673, 250 S.E.2d 345, 346

(1979) (quoting Gravely v. Commonwealth, 86 Va. 396, 402, 10



                               - 8 -
S.E. 431, 433 (1889)).    Consequently, if the property can be

recognized reasonably by other means, we do not believe it

"necessary for the goods to have been identified by serial

number" or some other precise identifying code.     Wright, 2

Va. App. at 747, 348 S.E.2d at 12.

        Brown contends that the Commonwealth's failure to link the

serial number on Tester's saw to the serial number of his saw

negates the larceny inference.    We disagree.   The evidence

proved that Tester examined the saw personally and confirmed it

as his own.    The Delta trim saw was an uncommon tool, difficult

to find because "nobody stocks them."    It could be bought only

through special order from stores in the area.    Despite the

difficulty in procuring such a tool, Brown claims that he

purchased the same type of saw for a fraction of its cost just

one week after Tester's saw was stolen.    The unique

characteristics of Tester's saw —— the Craftsman blade and

construction glue dripped across the top —— precisely matched

the saw Brown sold to Vinton Pawn Shop.    These facts, when taken

together, adequately raised the larceny inference.

        Brown failed to rebut the inference by providing a credible

account for his possession of the saw.    He had no receipt of the

sale.    The passage of time, Brown unconvincingly claimed,

rendered him unable to "identify [the seller] now."     Equally

telling was Brown's inability to identify what construction



                                 - 9 -
jobs, if any, he worked at the time he pawned the saw.   Given

Brown's history of ten felony convictions and four larceny

misdemeanors, the trial judge was at liberty to discount Brown's

self-serving explanation as a mere effort at "lying to conceal

his guilt."   Shackleford v. Commonwealth, 262 Va. 196, 209, 547

S.E.2d 899, 907 (2001); Mughrabi v. Commonwealth, 38 Va. App.

538, 548, 567 S.E.2d 542, 546 (2002); Morrison v. Commonwealth,

37 Va. App. 273, 284, 557 S.E.2d 724, 730 (2002).   "A

defendant's false statements are probative to show he is trying

to conceal his guilt, and thus is evidence of his guilt."

Emmett v. Commonwealth, 264 Va. 364, 372, 569 S.E.2d 39, 45

(2002) (quoting in parenthetical from Rollston v. Commonwealth,

11 Va. App. 535, 548, 399 S.E.2d 823, 831 (1991)); see also

Wright v. West, 505 U.S. 277, 296 (1992) (if the defendant's

sworn testimony is disbelieved as a deliberate falsehood, the

fact finder may consider the "perjured testimony as affirmative

evidence of guilt").

     Sufficient evidence supports Brown's conviction for grand

larceny.   The trial court, therefore, did not err in finding

Brown guilty of this offense.

                                                    Affirmed.




                                - 10 -